Citation Nr: 1812497	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected recurrent tendonitis of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service from January 2007 to January 2011.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2012 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder. 

In a December 2013 rating decision, the RO denied the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD), insomnia, chronic fatigue syndrome, and fibromyalgia. The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement (NOD) with this decision. As the agency of original jurisdiction (AOJ) has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case as to these claims.  However, the Board reminds the RO that appropriate action should be taken with respect to these claims, in particular the issuance of a statement of the case (SOC) based on the submission of a timely NOD.

In July 2015, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

As previously discussed in the July 2015 Board remand, the Veteran contends that he has a back disability that is related to his service, in particular from unloading and loading supply trucks.  See, e.g., the May 2013 Board hearing transcript, pgs. 3-4.  The Board notes that the Veteran's November 2010 service separation examination documents a complaint of recurrent back pain.  A Naval Reserve duty record dated April 2011 also documents a complaint of recurrent back pain.  The remainder of the Veteran's service treatment records are absent complaints of or treatment for a back disability.

The Veteran has alternatively contended that his back disability is secondary to his service-connected tendonitis of the left ankle.  See the Veteran's claim for VA benefits dated December 2011.

The Board remanded the Veteran's claim of entitlement to service connection for a back disability in July 2015 for the RO to provide the Veteran with a VA examination to determine whether there is a diagnosed back disability related to the Veteran's service or is alternatively caused or aggravated by the service-connected left ankle disability.  Thereafter, the Veteran was provided a VA examination in August 2015.  An X-ray report in conjunction with the VA examination revealed impressions of thoracolumbar scoliosis and degenerative changes in the lower thoracic spine.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that it is less likely than not that the Veteran's scoliosis is related to service.  The examiner's rationale for his conclusion was based on his finding that the Veteran's identified dextroscoliosis from October 2011 is a congenital condition and would have had to been present from birth or occurred during childhood and therefore would have been present prior to entering service; otherwise it is an incidental finding on examination without any other pathology noted.  Further, although the Veteran mentioned back pain on his separation examination, there was no objective clinical evidence found in the service treatment records to support a diagnosis of a back condition at that time.  

Crucially, in noting that the Veteran's diagnosed dextroscoliosis is a congenital condition, the VA examiner did not report whether the condition is a congenital disease or defect.  This inquiry is significant as congenital or developmental defects are not diseases or injuries for VA compensation purposes. 38 C.F.R. § 3.303 (c). However, VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin; as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  Additionally, in rendering the negative nexus opinion, the examiner did not address in his rationale the Veteran's competent and credible report of loading and unloading supply trucks.  In light of the foregoing, the Board finds that an additional opinion is required in order to determine whether the Veteran's diagnosed dextroscoliosis is a congenital defect or disease, and if it is a congenital disease, if such aggravated by any incident of his service to include loading and unloading supply trucks. 

The examiner also opined that it is less likely than not that the Veteran's dextroscoliosis is proximately due to or the result of the Veteran's recurrent tendonitis of the left ankle.  The examiner's rationale for his opinion was based on his finding that the Veteran's injury to his left ankle as a separate weight bearing joint has no direct or indirect bearing on the development of a back condition.  Moreover, compensatory measures of his left ankle would not affect his lumbar spine as to cause the condition of dextroscoliosis.  Pertinently, the VA examiner did not render an opinion as to whether the Veteran's dextroscoliosis is aggravated by the recurrent tendonitis of the left ankle.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Therefore, on remand, an opinion should also be obtained whether the Veteran's recurrent tendonitis of the left ankle aggravates the current dextroscoliosis if and only if the dextroscoliosis is a congenital disease.  

The Board also notes that in a September 2016 addendum opinion, the VA examiner concluded that it is less likely than not that the Veteran's diagnosed thoracolumbar spine arthritis was incurred or aggravated by service.  The examiner's rationale for his conclusion was based on his finding that the Veteran's service treatment records did not show objective clinical evidence to support the diagnosis of a back condition.  Although the Veteran reported back pain on his separation examination, the examiner noted that pain is a purely subjective complaint, and without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a medical diagnosis or physical impairment.  The examiner further opined that the Veteran's present condition most often occurs as a chronic process from "wear and tear" and is also part of the normal aging process of the spine.  However, the examiner again did not address the Veteran's competent and credible report of his loading and unloading of trucks as causing his current back disability.  Therefore, an addendum opinion should be obtained which addresses whether the Veteran's current thoraolumbar spine arthritis is related to the Veteran's loading and unloading of trucks during service.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate medical professional to obtain an opinion as to the etiology of the Veteran's current back disability.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  

Based on the review of the Veteran's claims file, the examiner is asked to opine as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed thoracolumbar spine arthritis is attributable to his active service, to include his credible report of loading and unloading supply trucks as well as his complaint of back pain on his November 2010 separation examination.  

b. The examiner should indicate whether the Veteran's diagnosed dextroscoliosis is a congenital disease or defect.   

For VA compensation purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

c. IF the Veteran's dextroscoliosis is determined to be a congenital disease (not defect), is such aggravated by any incident of his service to include loading and unloading supply trucks? 

d. IF the Veteran's dextroscoliosis is determined to be a congenital disease (not defect) and is not etiologically related to any incident of his service, was such caused or aggravated by his service-connected recurrent tendonitis of the left ankle? 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The VA examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report. 

2. Thereafter, review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




